Chief Justice SAYLOR,
dissenting.
In this 31-year-old first-degree-murder case, I would undertake interlocutory appellate review of the substantive issue presented as a matter of this Court’s supervisory prerogative.
The majority finds it appropriate to defer review until after the conclusion of the new penalty hearing, since “any error by the trial court in denying Appellant’s closure motion is fully remediable” at such time. Majority Opinion, at 313. At this juncture, however, it is my position that extraordinary measures are appropriate to minimize the possibility of further,' serial penalty hearings, perhaps entering into yet another decade.